COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00361-CV


HOME OWNERS MANAGEMENT                                           APPELLANTS
ENTERPRISES, INC. D/B/A HOME
OF TEXAS AND WARRANTY
UNDERWRITERS INSURANCE
COMPANY

                                           V.

RODERICK B. SCOTT                                                   APPELLEE


                                       ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellants’ Motion To Dismiss.”       It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: February 7, 2013




                                      2